DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/111036 10/14/2019. 
                                         Preliminary amendment
3.   Preliminary amendment filed on 07/21/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the abstract, the specification and claims 3, 5-7, 9, 12-13, 15, 17-18, 20-22 and 24 have been amended and claims 8, 14, 19 and 23 have been canceled and claims 1-2, 4, 10-11 and 16 have been remained.
      Claims 1-7, 9-13, 15-18, 20-22 and 24 are currently pending in the application. 
                                              Oath/Declaration
4.   The oath/declaration filed on 07/21/2020 is acceptable.

 
       This application is in condition for allowance except for the following formal matters:
         Specification

                                       Allowable Subject Matter
5.    Claims 1-7, 9-13, 15-18, 20-22 and 24 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach an array substrate, comprising a plurality of selection switches in the peripheral region and arranged at intervals, wherein the plurality of selection switches are on a side of the plurality of data lead lines away from the display region, and at least one of the plurality of selection switches is electrically connected to at least two data lead lines of the plurality of data lead lines; a plurality of data signal input lines in the peripheral region and on a side of the plurality of selection switches away from the display region, wherein at least one of the plurality of selection switches is electrically connected to one of the plurality of data signal input lines; a first power bus in the peripheral region and on a side of the plurality of selection switches away from the display region; and a plurality of connection portions electrically connecting the first power bus to the plurality of first power lines, respectively, wherein the plurality of connection portions extend along a region between the plurality of selection switches, and the plurality of connection portions comprise a plurality of first connection portions and a plurality of second connection portions on both sides of the plurality of first connection portion, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-7, 9-13, 15-18 and 20-22 are directly or indirectly depend on the independent claim 1.      
        Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display panel, comprising a plurality of selection switches in the peripheral region and arranged at intervals, wherein the plurality of selection switches are on a side of the plurality of data lead lines away from the display region, and at least one of the plurality of selection switches is electrically connected to at least two data lead lines of the plurality of data lead lines; a plurality of data signal input lines in the peripheral region and on a side of the plurality of selection switches away from the display region, wherein at least one of the plurality of selection switches is electrically connected to one of the plurality of data signal input lines; a first power bus in the peripheral region and on a side of the plurality of selection switches away from the display region; and a plurality of connection portions electrically connecting the first power bus to the plurality of first power lines, respectively, wherein the plurality of connection portions extend along a region between the plurality of selection switches, and the plurality of connection portions comprise a plurality of first connection portions and a plurality of second connection portions on both sides of the plurality of first connection portions, in combinations with the other steps as cited in the independent claim 24.


           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                       Cited Prior Arts
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Choi et al. (U.S. Publication No. 2010/0315400 A1), YANG et al. (U.S. Publication No. 2021/0125566 A1), SHIRAI et al. (U.S. Publication No. 2020/0133085 A1), INOUE et al. (U.S. Publication No. 2017/0132971 A1) and NAKAMURA (U.S. Publication No. 2016/0293889 A1).
                                                         Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892